DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Applicant’s election without traverse of Species A (cupped-stepped optical element: Figures 8A-E, 11A-B, 63) in the reply filed on 08 March 2021 is acknowledged.  Claim 23 is withdrawn.


Claim Objections
Claims 16-22 and 24-35 are objected to because of the following informalities:  the claims alternate between “first axis” and “fast axis” as well as “second axis" and "slow axis;" the examiner suggests changing all references to “fast axis” and “slow axis” for constancy because the specification defines the “first axis” as the “fast axis” and the “second axis” as the "slow axis" on page 2 in lines 17-19.  Appropriate correction is required.

Claims 28 and 35 are objected to because of the following informalities: the claims recite “spaced apart from each on the skin” which the examiner believes should recite “spaced apart from each other on the skin.”

Claims 30-35 are object to because of the following informalities: the claim recites “an optical system configured including one or more optical elements to deliver the one or more beams” which the configured to deliver the one or more beams.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "negligible" in claims 19-21 and 25 is a relative term which renders the claim indefinite.  The term "negligible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitations “has negligible influence on the slow axis beam profile” and “has negligible influence on the fast axis beam profile” in indefinite as the skilled artisan would not know the amount and type of influence that constitutes a negligible influence.
Claims 22, 24, and 26-28 are rejected for depending from an indefinite claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 16-22 and 24-35 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Reichert et al. (US 8,679,102 B2).  The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

[Claim 16] Reichert discloses a self-contained, hand-held device for providing a dermatological treatment by scanning radiation to form a pattern of treatment spots on the skin, the device comprising: 
a radiation source configured to generate one or more radiation beams; 
an optical system configured to deliver the one or more radiation beams to the skin to provide the dermatological treatment, 
wherein each radiation beam includes a first (fast) axis beam profile and an orthogonal second (slow
wherein the optical system includes:
 a first axis optic configured to influence the first (fast) axis beam profile of each radiation beam by a greater extent than the second (slow) axis beam profile of each radiation beam; and 
a beam scanning system including a single rotating scanning element (generally cupped-shaped rotating scanning element), the single rotating scanning element of the beam scanning system comprising second (slow) axis optics configured to (a) scan the one or more radiation beams generated by the radiation source and (b) influence the second (slow) axis beam profile of each radiation beam by a greater extent than the first (fast) axis beam profile of each radiation beam [claims 1, 8, 11].

[Claims 17-22, 24-29] Reichert discloses the limitations of these dependent claims nearly verbatim in claims 1-12.

[Claim 30] Reichert discloses a self-contained, hand-held device for providing a dermatological treatment, the device comprising: 
a radiation source configured to generate one or more beams, each beam having a first (fast) axis beam profile and an orthogonal second (slow) axis beam profile; and 
an optical system including one or more optical elements configured to deliver the one or more beams to the skin to provide a dermatological treatment, the optical system including a rotating scanning element (generally cup-shaped rotating scanning element
wherein each optical element of the optical system is asymmetric, thereby influencing either the first (fast) axis beam profile or the second (slow) axis beam profile more than the other beam profile; and 
wherein the scanning optics of the rotating scanning element are configured to focus the second (slow) axis beam profile of the non-collimated input beam such that each output beam converges in the second (slow) axis [claim 13].

[Claims 31-35] Reichert discloses the limitations of these dependent claims nearly verbatim in claims 14-19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16-21 and 24-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dewey et al. (US 2012/0197357) in view of DeBenedictis et al. (US 2005/0141068) and further in view of Karlsen et al. (US 6,529,542).

[Claim 16] Dewey discloses a self-contained, hand-held device (handheld apparatus Fig. 2 #10) for providing a dermatological treatment by scanning radiation to form a pattern of treatment spots on the skin, the device comprising:
a radiation source (laser diode, Fig. 2 #64) configured to generate one or more radiation beams [par. 0042];
an optical system (a first lens, Fig. 2 #L1, a second lens, Fig. 2 #L2, a rotatable optical pattern generator, Fig. 2 #14, and a third lens, Fig. 2 #L3) configured to deliver the radiation beam to the skin (skin surface, Fig. 2 #SS
wherein each radiation beam includes a first axis beam profile and an orthogonal second axis beam profile (a laser beam inherently possesses a first axis and second axis beam profile, which are defined as a fast axis and slow axis in the beam produced by the laser diode) [par. 0043]; and 
wherein the optical system includes:
a first axis optic (first lens, Fig. 2 #L1) configured to influence (collimate) the first (fast) axis beam profile of each radiation beam by a greater extent than the second (slow) axis beam profile of each radiation beam (implicitly the first/fast axis optic is configured to affect the first/fast axis profile to greater extent than the second/slow axis profile, as the first/fast axis optic is provided to collimate the first/fast axis of the beam and second/slow axis optic is provided to collimate the second/slow axis of the beam) [par. 0043]; 
a second axis optic (second lens Fig. 2 #L2) configured to influence (collimate) the second (slow) axis beam profile of each radiation beam by a greater extent than the first (fast) axis beam profile of each radiation beam [par. 0043], and
a beam scanning system including a single rotating scanning element (optical pattern generator, Figs. 2, 4 #14, including a rotating component, Fig. 4 #72) [par. 0040, 0045], the single rotating scanning element of the beam scanning system comprising optics (axicon segments, Fig. 4 #74, or other reflective facets) to scan the one or more radiation beams generated by the radiation source [pars. 0046, 0051].
Dewey discloses all the limitations of the claim, including a second/slow axis optic and a rotating scanning element but does not disclose that the first/fast axis optic or the second/slow axis optic comprises a rotating multi-sector scanning element. 
Fig. 1A-C #100) using one or more multi-faceted rotating optical elements (Fig. 1A-C #120A-B) [par. 0029], wherein the facets may be transparent, reflective, or of a hybrid design including aspheric lenses or mirrors [par. 0050] in order to create desired treatment patterns on the skin [par. 0052] based upon scanned and offset beams.  
Karlsen discloses collimating optics that correct for astigmatism including (1) a single aspheric lens that has different focal length in the slow and fast axis, wherein the shape may be aspheric in both the slow and fast axes and (2) single cylindrical lens that reduces the divergence of the light emitted by the individual emitters in one of the fast or slow axis while having negligible impact on the divergence of the other axis [col. 2, lines 22-33].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the rotatable optical pattern generator and second lens of Dewey with a hybrid multi-faceted rotating optical element containing aspheric facets, as disclosed by DeBenedictis, (the aspheric facets affecting the second/slow axis more significantly than the first/fast axis, as disclosed by Karlsen) in order to predictably improve the device by combining the pattern generation and second/slow axis collimation into a single component, thereby reducing size constraints and eliminating an optical alignment step.

[Claim 17] Dewey in view of DeBenedictis and Karlsen renders obvious the optical system of claim 16, wherein the system include a third lens (Figs. 2, 4 #L3) in addition to the first/fast axis optic and the second/slow axis optics on the rotating scanning element.  The third lens may serve to converge the focal points of the beams exiting the rotating scanning element such that the various pulses of light energy come together at the focal point within an outer housing (Fig. 4 #12) and then diverge to form the fractional pattern on the skin surface [Dewey: par. 0053].  Because the beams are diverging when exiting the rotating scanning element (see Fig. 4 of Dewey), it would have been obvious to one of ordinary skill in 

[Claim 18] Dewey discloses a third lens (Figs. 2, 4 #L3) may be an aspheric lens such that multiple pulses of light entering the third lens at varying deflection angles exit the third lens in generally parallel relation [par. 0048].  Karlsen teaches aspheric lenses may be first/fast axis optics that reduce the divergence of the light the first/fast axis while having negligible impact on the divergence of the second/slow axis [col. 2, lines 22-33].  Therefore, depending on the characteristics of the light emitted by the laser diode, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the third lens to be a first/fast axis lens in order to achieve a parallel relation between the pulses on the skin surface. 

	[Claims 19-20] Dewey in view of DeBenedictis and Karlsen renders obvious the limitations of the claims except explicitly stating that the fast axis optic does not significantly influence the slow axis beam profile of each radiation beam and vice versa.  However, Karlsen discloses a lens that reduces the divergence of the light in one of the fast or slow axis while having negligible impact on the divergence of the other axis [col. 2, lines 22-33].   It would have been obvious to one of ordinary skill in the art at the time the invention was made to use axis specific optics for reducing divergence, as disclosed by Karlsen, in order to predictably achieve desired levels of convergence and collimation of laser beams using fast axis and slow axis optics that do not interfere with one another.

[Claim 21] Dewey in view of DeBenedictis and Karlsen render obvious an optical systems including exactly one second axis optic (the rotating scanning element having second/slow axis facets).

[Claim 24] As explained in the rejections of claims 16-21 above, the first axis beam profile is a fast axis beam profile and the second axis beam profile is an orthogonal slow axis beam profile; the second axis optics of the rotating scanning element influences the slow axis beam profile of each radiation beam more than the fast axis beam profile.

	[Claim 25] Dewey in view of DeBenedictis and Karlsen renders obvious the limitations of the claims except explicitly stating that the fast axis optic does not significantly influence the slow axis beam profile of each radiation beam and vice versa.  However, Karlsen discloses that a lens that reduces the divergence of the light emitted in the fast axis while having negligible impact on the divergence of the light in the slow axis [column 4 lines 34-42].  Again the skilled artisan would recognize the reverse: a lens could be configured to reduce divergence in the slow axis while having negligible impact on the fast axis.

[Claims 26, 28] Dewey discloses that the rotatable optical pattern generator (Fig. 2 #14) may include a plurality of scanning sectors (axicon segments or facets Fig. 4 #74) arrange around a rotational axis of the scanning element [par. 0051], the plurality of scanning sectors configured to receive an input radiation beam (from a laser, Fig. 4 #16) and provide a sequentially scanned series of output beams (the facets segments or facets direct the incoming laser beam at varying angles which effectively creates a fractional treatment pattern, i.e. a spaced apart pattern, on the skin) [pars. 0029, 0046], each output beam corresponding to one of the scanning sectors [pars. 0046, 0049].  Dewey further discloses that the facets of the optical pattern generator include deflection sectors producing different, but constant, angular deflections of the incoming optical beam [par. 0052].

[Claim 27]  Dewey in view of DeBenedictis and Karlsen renders obvious the use of first/fast and second/slow axis optics to manipulate the convergence of beams with varying profiles from laser diodes.  prima facie obvious.  

[Claim 29] Dewey in view of DeBenedictis and Karlsen renders obvious the system of claim 16, wherein the second axis optics of the single rotating scanning element are configured to define a lateral offset distance between sequential radiation beams delivered to the skin (the aspheric shape of the facets in the scanning rotating element will determine lateral offset based on the degree of convergence or divergence in the slow axis of the beams emitted from the laser diode); and the device includes no optics downstream of the second axis optics of the single rotating scanning element that influence the lateral offset distance between sequential radiation beams delivered to the skin (as the second/slow axis facets in the rotating scanning element are the only second/slow axis optics in the system, no other optics will affect the lateral offset distance).

[Claim 30] Dewey discloses a self-contained, hand-held device (handheld apparatus Fig. 2 #10
a radiation source (laser diode Fig. 2 #64) configured to generate one or more beams, each beam having a first axis beam profile and an orthogonal second axis beam profile (a laser beam inherently possesses a first axis and second axis beam profile, which are defined as a fast axis and slow axis in the beam produced by the laser diode); and 
an optical system including one or more optical elements (a first lens, Fig. 2 #L1, for collimating the first/fast axis, a second lens, Fig. 2 #L2, for collimating the second/slow axis, a rotatable optical pattern generator, Fig. 2 #14, and a third lens, Fig. 2 #L3) configured to deliver the one or more beams to the skin to provide a dermatological treatment, the optical system including a rotating scanning element (rotatable optical pattern generator, Fig. 2 #14) [par. 0040, 0045] including scanning optics (axicon segments, Fig. 4 #74, or other reflective facets) configured to receive a collimated input beam (from the laser diode) and provide a sequentially scanned series of output beams for delivery to a skin surface [pars. 0046, 0051], with sequentially delivered beams spaced apart from each other by respective distances defined by the scanning optics (the facet segments or facets direct the incoming laser beam at varying angles which effectively creates a fractional treatment pattern, i.e. a spaced apart pattern, on the skin) [pars. 0029, 0046]; and
wherein the first lens (Fig. 2 #L1) collimates the laser energy along a first/fast axis and the second lens (Fig. 2 #L2) collimates the laser energy along a second/slow axis i.e. are asymmetric [par. 0043], and the third lens (Fig. 3 #L3) is asymmetric (operates effectively as an aspheric lens) [pars. 0048, 0053], thereby influencing either the first axis beam profile or the second axis beam profile more than the other beam profile (fast axis optic with influence fast axis beam profile and slow axis optic will influence slow axis beam profile).
Dewey does not disclose each optical element is asymmetric or that the scanning optics of the rotating scanning element are configured to focus the second/slow axis beam profile of the non-
DeBenedictis discloses a high efficiency optical pattern generator (Fig. 1A-C #100) using one or more multi-faceted rotating optical elements (Fig. 1A-C #120A-B) [par. 0029], wherein the facets may be transparent, reflective, or of a hybrid design including aspheric lenses or mirrors [par. 0050] in order to create desired treatment patterns on the skin [par. 0052] based upon scanned and offset beams.  
Karlsen discloses collimating optics that correct for astigmatism including (1) a single aspheric lens that has different focal length in the slow and fast axis, wherein the shape may be aspheric in both the slow and fast axes and (2) single cylindrical lens that reduces the divergence of the light (i.e. converges the light) emitted by the individual emitters in one of the fast or slow axis while having negligible impact on the divergence of the other axis [col. 2, lines 22-33].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the rotatable optical pattern generator and second lens of Dewey with a hybrid multi-faceted rotating optical element containing aspheric facets, as disclosed by DeBenedictis, (the aspheric facets affecting the second/slow axis more significantly than the first/fast axis, as disclosed by Karlsen) in order to predictably improve the device by combining the pattern generation and second/slow axis collimation (convergence) into a single component, thereby reducing size constraints and eliminating an optical alignment step.  This would result in a non-collimated beam being incident on the rotating scanning element.

[Claim 31] Dewey discloses the radiation source comprises a laser diode (Fig. 2 #64) that generates an asymmetrical beam (requires fast and slow axis optics for collimation – laser diodes also inherently generate asymmetrical beams) [par. 0042].

[Claim 32] Dewey discloses collimating the laser beam at certain points in the optical path but also disclose delivering a non-collimated beam to the skin.  However, DeBenedictis discloses that while it is usually desirable for the incident beam and the beam exiting the counter rotating disks to be collimated, collimation is not a requirement for practical use [par. 0049].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select optical components such that the beam is either diverging or converging in both the fast axis beam profile and the slow axis beam profile over the full path from radiation source to target should it be desirable to provide such a beam profile to the skin for a particular treatment.  Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan at the time the invention was made and are therefore prima facie obvious.  

[Claim 33] Dewey discloses a first axis optic (first lens, Fig. 2 #L1) configured to influence (collimate) the first (fast) axis beam profile of each radiation beam by a greater extent than the second (slow) axis beam profile of each radiation beam (implicitly the first/fast axis optic is configured to affect the first/fast axis profile to greater extent than the second/slow axis profile, as the first/fast axis optic is provided to collimate the first/fast axis of the beam and second/slow axis optic is provided to collimate the second/slow axis of the beam) [par. 0043] and a second axis optic (second lens Fig. 2 #L2) configured to influence (collimate) the second (slow) axis beam profile of each radiation beam by a greater extent than the first (fast) axis beam profile of each radiation beam [par. 0043].  Karlsen also discloses this characteristic of asymmetric/aspherical lenses.

[Claim 34] Dewey discloses that the rotatable optical pattern generator (Fig. 2 #14) may include a plurality of scanning sectors (axicon segments or facets Fig. 4 #74) arrange around a rotational axis of from a laser, Fig. 4 #16) and provide a sequentially scanned series of output beams (the facets segments or facets direct the incoming laser beam at varying angles which effectively creates a fractional treatment pattern, i.e. a spaced apart pattern, on the skin) [pars. 0029, 0046], each output beam corresponding to one of the scanning sectors [pars. 0046, 0049].  Dewey further discloses that the facets of the optical pattern generator include deflection sectors producing different, but constant, angular deflections of the incoming optical beam [par. 0052].

[Claim 35] Dewey in view of DeBenedictis and Karlsen renders obvious the sequentially scanned series of output beams provided by the scanning element form a pattern of treatment spots that are spaced apart from each on the skin, to provide a fractional treatment (the facet segments or facets direct the incoming laser beam at varying angles which effectively creates a fractional treatment pattern, i.e. a spaced apart pattern, on the skin) [Dewey: pars. 0029, 0046].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-22 and 24-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,679,102 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim 16, discloses a self-contained, hand-held device for providing a dermatological treatment by scanning radiation to form a pattern of treatment spots on the skin, the device comprising: 
a radiation source configured to generate one or more radiation beams; 
an optical system configured to deliver the one or more radiation beams to the skin to provide the dermatological treatment, 
wherein each radiation beam includes a first (fast) axis beam profile and an orthogonal second (slow) axis beam profile; and 
wherein the optical system includes:
 a first axis optic configured to influence the first (fast) axis beam profile of each radiation beam by a greater extent than the second (slow) axis beam profile of each radiation beam; and 
a beam scanning system including a single rotating scanning element (generally cupped-shaped rotating scanning element), the single rotating scanning element of the beam scanning system comprising second (slow) axis optics configured to (a) scan the one or more radiation beams generated by the radiation source and (b) influence the second (slow) axis beam profile of each radiation beam by a greater extent than the first (fast) axis beam profile of each radiation beam [claims 1, 8, 11].
The Patent, with regard to claims 17-22, 24-29, discloses the limitations of these dependent claims nearly verbatim in claims 1-12.
The Patent, with regard to claim 30
a radiation source configured to generate one or more beams, each beam having a first (fast) axis beam profile and an orthogonal second (slow) axis beam profile; and 
an optical system including one or more optical elements configured to deliver the one or more beams to the skin to provide a dermatological treatment, the optical system including a rotating scanning element (generally cup-shaped rotating scanning element) including scanning optics configured to receive a non-collimated input beam and provide a sequentially scanned series of output beams for delivery to a skin surface, with sequentially delivered beams spaced apart from each other by respective distances defined by the scanning optics; 
wherein each optical element of the optical system is asymmetric, thereby influencing either the first (fast) axis beam profile or the second (slow) axis beam profile more than the other beam profile; and 
wherein the scanning optics of the rotating scanning element are configured to focus the second (slow) axis beam profile of the non-collimated input beam such that each output beam converges in the second (slow) axis [claim 13].
The Patent, with regard to claims 31-35, discloses the limitations of these dependent claims nearly verbatim in claims 14-19.


Examiner’s Note
The examiner notes that at least the independent claims (claims 1 and 30) of the instant application could be rejected under 35 U.S.C. 102(e) as being anticipated by Liu et al. (US 2012/0253334), based on paragraphs [0118] - [0121] and Figure 11A, and Liu et al. (US 2012/0253331), based paragraphs 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         03 May 2021